Case 2:16-cv-03714-GW-AGR Document 2288 Filed 08/02/21 Page 1 of 2 Page ID
                               #:153228
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

 1   MARK D. SELWYN (SBN 244180)
     mark.selwyn@wilmerhale.com
 2   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 3   2600 El Camino Real, Suite 400
     Palo Alto, California 94306
 4   Tel: (650) 858-6000
     Fax: (650) 858-6100
 5
     JAMES M. DOWD (SBN 259578)
 6   james.dowd@wilmerhale.com
     AARON S. THOMPSON (SBN 272391)
 7   aaron.thompson@wilmerhale.com
     WILMER CUTLER PICKERING
 8     HALE AND DORR LLP
     350 South Grand Avenue, Suite 2400
 9   Los Angeles, California 90071
     Tel: (213) 443-5300
10   Fax: (213) 443-5400
11   Attorneys for Defendants and Counter-
     Claim Plaintiffs Broadcom Limited,
12   Broadcom Corporation, Avago
     Technologies Limited, and Apple Inc.
13
14                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
15
     THE CALIFORNIA INSTITUTE OF   CASE NO. 2:16-cv-3714-GW(AGRx)
16   TECHNOLOGY,
                   Plaintiff,      DEFENDANTS’ NOTICE OF
17                                 MOTION AND MOTION FOR
         vs.                       RELIEF FROM JUDGMENT
18                                 UNDER RULE 60(B)
     BROADCOM LIMITED, BROADCOM
19   CORPORATION, AVAGO
     TECHNOLOGIES LIMITED, AND
20   APPLE INC.,                   Hon. George H. Wu
                                   United States District Court Judge
21                 Defendants.     Hearing Date: March 14, 2022
                                   Time: 8:30 AM
22                                 Place: Courtroom 9D

23
24
25
26
27
28
                                                                Case No. 2:16-cv-3714-GW-AGRx
            DEFS.’ NOTICE OF MOTION AND MOTION FOR RELIEF FROM JUDGMENT UNDER RULE 60(B)
Case 2:16-cv-03714-GW-AGR Document 2288 Filed 08/02/21 Page 2 of 2 Page ID
                               #:153229
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

 1   BROADCOM LIMITED, BROADCOM
     CORPORATION, AVAGO
 2   TECHNOLOGIES LIMITED, AND
     APPLE INC.,
 3
                        Counterclaim-
 4                      Plaintiffs,
 5       vs.
 6   THE CALIFORNIA INSTITUTE OF
     TECHNOLOGY,
 7
                        Counterclaim-
 8                      Defendant.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               Case No. 2:16-cv-3714-GW-AGRx
           DEFS.’ NOTICE OF MOTION AND MOTION FOR RELIEF FROM JUDGMENT UNDER RULE 60(B)
